Exhibit 10.1

      (CHASE LOGO) [c19678c1967801.gif]   Amendment to Credit Agreement
with Termination of Negative Pledge Agreement and Consent

This agreement is dated as of June 23, 2011, by and between TASER International,
Inc. (the “Borrower”) and JPMorgan Chase Bank, N.A. (together with its
successors and assigns the “Bank”). The provisions of this agreement are
effective on the date that this agreement has been executed by all of the
signers and delivered to the Bank (the “Effective Date”).
WHEREAS, the Borrower and the Bank entered into a credit agreement dated
June 22, 2004 (as amended, the “Credit Agreement”); and a Negative Pledge
Agreement dated June 22, 2004 (the “Negative Pledge Agreement”) and
WHEREAS, the Borrower has requested and the Bank has agreed to amend the Credit
Agreement as set forth in this agreement;
NOW, THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:

1.  
DEFINED TERMS. Capitalized terms used in this agreement shall have the same
meanings as in the Credit Agreement, unless otherwise defined in this agreement.

2.  
TERMINATION OF NEGATIVE PLEDGE AGREEMENT. The Negative Pledge Agreement is
hereby terminated, the parties acknowledging that the covenants and events of
default in the Credit Agreement concerning liens, transfers and other
transactions involving Borrower’s properties, continue without modification
except as provided for herein, in accordance with their stated terms.

3.  
CONSENT. The Bank agrees that Borrower shall be permitted, notwithstanding the
provisions in sections 5.2.A and 5.2.B of the Credit Agreement, to repurchase
its common shares for cash consideration not to exceed an aggregate amount of
$15,000,000.00; provided however that this consent is conditioned on
(a) Borrower’s compliance with all other terms and conditions of the Credit
Agreement, giving effect to such repurchase; and (b) giving effect to such
repurchase, the Borrower shall have a balance of unencumbered cash (determined
in accordance with generally accepted accounting principles, consistently
applied) of not less than $10,000,000.00. The consent provided for in this
paragraph shall be in addition to the consent provided in the Amendment to
Credit Agreement dated March 8, 2011.

4.  
MODIFICATION OF CREDIT AGREEMENT. The Credit Agreement is hereby amended as
follows:

  4.1  
From and after the Effective Date, the following provisions are deleted in their
entirety and reserved: (a) section 1.3, “Borrowing Base"; section 2.4 “Account”;
section 2.9 “Eligible Accounts”; section 2.10 “Eligible Inventory”; section 2.11
“Inventory”; 2.13 “Margined Eligible Accounts”; and section 6.2 “Representations
Regarding Assets.”

 

35



--------------------------------------------------------------------------------



 



  4.2  
From and after the Effective Date, section 2.7 “Applicable Fee” of the Credit
Agreement is hereby amended and restated to read as follows:

  2.7  
“Applicable Fee Rate” means with respect to any standby letter of credit fee or
Non-Usage Fee, as the case may be, the rate per annum set forth below opposite
the applicable Leverage Ratio (hereinafter defined in Section 5. 2 (J).

                      Applicable Fee Rate   Leverage Ratio   Standby LOC Fee    
Non-Usage Fee  
Greater than 0.75 to 1.00
    1.75 %     0.20 %
Less than or equal to 0.75 to 1.00 but greater than 0.25 to 1.00
    1.50 %     0.15 %
Less than or equal to 0.25 to 1.00
    1.25 %     0.10 %

  4.3  
From and after the Effective Date, section 4.5 “Financial Reports” letters C.
and D. of the Credit Agreement are hereby deleted in their entirety.
    4.4  
From and after the Effective Date, section 5.2 letter C. of the Credit Agreement
is hereby amended and restated to read as follows:
     
C. Debt. Incur, contract for, assume, or permit to remain outstanding,
indebtedness for borrowed money, installment obligations, or obligations under
capital leases or operating leases, other than (1) unsecured trade debt incurred
in the ordinary course of business, (2) indebtedness owing to the Bank,
(3) indebtedness reflected in its latest financial statement furnished to the
Bank prior to execution of this agreement and that is not to be paid with
proceeds of borrowings under the Credit Facilities, (4) indebtedness outstanding
as of the date hereof that has been disclosed to the Bank in writing and that is
not to be paid with proceeds of borrowings under the Credit Facilities, and
(5) additional indebtedness for borrowed money, installment obligations and
obligations under capital leases or operating leases not to exceed $2,000,000.00
in the aggregate.

  4.5  
From and after the Effective Date, section 5.2 letter E. of the Credit Agreement
is hereby amended and restated to read as follows:
     
E. Liens. Create or permit to exist any Lien on any of its Property except:
existing Liens known to and approved by the Bank; Liens to the Bank; Liens
incurred in the ordinary course of business securing current non-delinquent
liabilities for taxes, worker’s compensation, unemployment insurance, social
security and pension liabilities; and Liens on domain names, patents,
trademarks, and noncompete agreements.

 

36



--------------------------------------------------------------------------------



 



5.  
RATIFICATION. The Borrower ratifies and reaffirms the Credit Agreement and the
Credit Agreement shall remain in full force and effect as modified by this
agreement.

6.  
BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants
that (a) the representations and warranties contained in the Credit Agreement
are true and correct in all material respects as of the date of this agreement,
(b) no condition, event, act or omission which could constitute a default or an
event of default under the Credit Agreement, as modified by this agreement, or
any other Related Document exists, and (c) no condition, event, act or omission
has occurred and is continuing that with the giving of notice, or the passage of
time or both, would constitute a default or an event of default under the Credit
Agreement, as modified by this agreement, or any other Related Document.

7.  
FEES AND EXPENSES. The Borrower agrees to pay all fees and out-of-pocket
disbursements incurred by the Bank in connection with this agreement, including
legal fees incurred by the Bank in the preparation, consummation, administration
and enforcement of this agreement.

8.  
EXECUTION AND DELIVERY. This agreement shall become effective only after it is
fully executed by the Borrower and the Bank, and the Bank shall have received
from the Borrower the following documents: Note Modification Agreement.

9.  
ACKNOWLEDGEMENTS OF BORROWER / RELEASE. The Borrower acknowledges that as of the
date of this agreement it has no offsets with respect to all amounts owed by the
Borrower to the Bank arising under or related to the Credit Agreement, as
modified by this agreement, or any other Related Document on or prior to the
date of this agreement. The Borrower fully, finally and forever releases and
discharges the Bank, its successors and assigns and their respective directors,
officers, employees, agents and representatives (each a “Bank Party”) from any
and all claims, causes of action, debts, demands and liabilities, of whatever
kind or nature, in law or in equity, of the Borrower, whether now known or
unknown to the Borrower, which may have arisen in connection with the Credit
Agreement or the actions or omissions of any Bank Party related to the Credit
Agreement on or prior to the date hereof. The Borrower acknowledges and agrees
that this agreement is limited to the terms outlined above, and shall not be
construed as an agreement to change any other terms or provisions of the Credit
Agreement. This agreement shall not establish a course of dealing or be
construed as evidence of any willingness on the Bank’s part to grant other or
future agreements, should any be requested.

10.  
INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER. The
Credit Agreement, as modified by this agreement, and the other Related Documents
contain the complete understanding and agreement of the Borrower and the Bank in
respect of the Credit Facilities and supersede all prior understandings and
negotiations. If any one or more of the obligations of the Borrower under this
agreement or the Credit Agreement, as amended by this agreement, is invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining obligations of the Borrower shall not in any way
be affected or impaired, and the invalidity, illegality or unenforceability in
one jurisdiction shall not affect the validity, legality or enforceability of
the obligations of the Borrower under this agreement, the Credit Agreement, as
modified by this agreement, or any other Related Document in any other
jurisdiction. No provision of the Credit Agreement, as modified by this
agreement, or the other Related Documents, may be changed, discharged,
supplemented, terminated, or waived except in a writing signed by the party
against whom it is being enforced.

 

37



--------------------------------------------------------------------------------



 



11.  
Governing Law and Venue. This agreement shall be governed by and construed in
accordance with the laws of the State of Arizona (without giving effect to its
laws of conflicts). The Borrower agrees that any legal action or proceeding with
respect to any of its obligations under this agreement may be brought by the
Bank in any state or federal court located in the State of Arizona, as the Bank
in its sole discretion may elect. By the execution and delivery of this
agreement, the Borrower submits to and accepts, for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of those
courts. The Borrower waives any claim that the State of Arizona is not a
convenient forum or the proper venue for any such suit, action or proceeding.

12.  
NOT A NOVATION. This agreement is a modification only and not a novation. Except
as expressly modified by this agreement, the Credit Agreement, any other Related
Documents, and all the terms and conditions thereof, shall be and remain in full
force and effect with the changes herein deemed to be incorporated therein. This
agreement is to be considered attached to the Credit Agreement and made a part
thereof. This agreement shall not release or affect the liability of any
guarantor of any promissory note or credit facility executed in reference to the
Credit Agreement or release any owner of collateral granted as security for the
Credit Agreement. The validity, priority and enforceability of the Credit
Agreement shall not be impaired hereby. To the extent that any provision of this
agreement conflicts with any term or condition set forth in the Credit
Agreement, or any other Related Documents, the provisions of this agreement
shall supersede and control. The Bank expressly reserves all rights against all
parties to the Credit Agreement and the other Related Documents.

13.  
TIME IS OF THE ESSENCE. Time is of the essence under this agreement and in the
performance of every term, covenant and obligation contained herein.

                  Borrower:
 
                TASER International, Inc.
 
                By:   /s/ Daniel M Behrendt          
 
      DANIEL M BEHRENDT   CFO
 
                     
 
      Printed Name   Title
 
                Date Signed: June 28, 2011
 
                Bank:
 
                JPMorgan Chase Bank, N.A.
 
           
 
  By:                  
 
                     
 
      Printed Name   Title
 
                Date Signed:                                        

 

38



--------------------------------------------------------------------------------



 



      (CHASE LOGO) [c19678c1967801.gif]   Note Modification Agreement

This agreement is dated as of June 23, 2011 (the “Agreement Date”), by and
between TASER International, Inc. (the “Borrower”) and JPMorgan Chase Bank, N.A.
(together with its successors and assigns, the “Bank”). The provisions of this
agreement are effective on the date that this agreement has been executed by all
of the signers and delivered to the Bank (the “Effective Date”).
WHEREAS, the Borrower executed a Line of Credit Note dated as of June 4, 2010 in
the original principal amount of Ten Million and 00/100 Dollars
($10,000,000.00), (as same may have been amended or modified from time to time,
the “Note”) as evidence of an extension of credit from the Bank to the Borrower,
which Note has at all times been, and is now, continuously and without
interruption outstanding in favor of the Bank; and,
WHEREAS, the Borrower has requested and the Bank has agreed that the Note be
modified to the limited extent as hereinafter set forth in this agreement;
NOW THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:
1. ACCURACY OF RECITALS. The Borrower acknowledges the accuracy of the Recitals
stated above.
2. DEFINITIONS. Capitalized terms used in this agreement shall have the same
meanings as in the Note, unless otherwise defined in this agreement.
3. MODIFICATION OF NOTE.

 

39



--------------------------------------------------------------------------------



 



3.1 From and after the Effective Date, the provision in the Note captioned
“Promise to Pay” is hereby amended as follows: The date on which the entire
balance of unpaid principal plus accrued interest shall be due and payable
immediately is hereby changed from June 30, 2011 to June 30, 2013.
3.2 From and after the Effective Date, the provision in the Note captioned
“Applicable Margin” is hereby amended as follows:
“Applicable Margin” means with respect to any CB Floating Rate Advance or LIBOR
Rate Advance, as the case may be, the rate per annum set forth below for such
Advance and opposite the applicable Leverage Ratio. Leverage Ratio is defined in
the Credit Agreement.

                      Applicable Margin       CB Floating Rate         Leverage
Ratio   Advance     LIBOR Rate Advance  
Greater than 0.75 to 1.00
  minus 0.50%     1.75 %
Less than or equal to 0.75 to 1.00 but greater than 0.25 to 1.00
  minus 0.75%     1.50 %
Less than or equal to 0.25 to 1.00
  minus 1.00%     1.25 %

The Applicable Margin shall, in each case, be determined and adjusted quarterly
on the first day of the month after the date of delivery of the quarterly and
annual financial statements required by the Credit Agreement, provided, however,
that if such financial statements are not delivered within two Business Days
after the required date (each, an “Interest Determination Date”), the Applicable
Margin shall increase to the maximum percentage amount set forth in the table
above from the date such financial statements were required to be delivered to
the Bank until received by the Bank. The Applicable Margin shall be effective
from an Interest Determination Date until the next Interest Determination Date.
Such determinations by the Bank shall be conclusive absent manifest error. The
initial Applicable Margin for CB Floating Rate Advances is minus 1.00% and for
LIBOR Rate Advances is 1.25%.
3.3 From and after the Effective Date, the provision in the Note captioned
“Principal Payments” is hereby amended as follows:
Principal Payments. All outstanding principal and interest is due and payable in
full on June 30, 2013, which is defined herein as the “Principal Payment Date”.
3.4 Each of the Related Documents is modified to provide that it shall be a
default or an event of default thereunder if the Borrower shall fail to comply
with any of the covenants of the Borrower herein or if any representation or
warranty by the Borrower herein or by any guarantor in any Related Documents is
materially incomplete, incorrect, or misleading as of the date hereof. As used
in this agreement, the “Related Documents” shall include the Note and all
applications for letters of credit, loan agreements, credit agreements,
reimbursement agreements, security agreements, mortgages, deeds of trust, pledge
agreements, assignments, guaranties, or any other instrument or document
executed in connection with the Note or in connection with any other obligations
of the Borrower to the Bank.
3.5 Each reference in the Related Documents to any of the Related Documents
shall be a reference to such document as modified by this agreement.

 

40



--------------------------------------------------------------------------------



 



4. RATIFICATION OF RELATED DOCUMENTS AND COLLATERAL. The Related Documents are
ratified and reaffirmed by the Borrower and shall remain in full force and
effect as they may be modified by this agreement. All property described as
security in the Related Documents shall remain as security for the Note, as
modified by this agreement, and the Liabilities under the other Related
Documents.
5. BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants
to the Bank that each of the representations and warranties made in the Note and
the other Related Documents and each of the following representations and
warranties are and will remain, true and correct until the later of maturity or
the date on which all Liabilities evidenced by the Note are paid in full:
5.1 No default, event of default or event that would constitute a default or
event of default but for the giving of notice, the lapse of time or both, has
occurred and is continuing under any provision of the Note, as modified by this
agreement, or any other Related Document.
5.2 No event has occurred which may in any one case or in the aggregate
materially and adversely affect the financial condition, properties, business,
affairs, prospects or operations of the Borrower or any guarantor or any
subsidiary of the Borrower.
5.3 The Borrower has no defenses or counterclaims, offsets or adverse claims,
demands or actions of any kind, personal or otherwise, that it could assert with
respect to the Note or any other Liabilities.
5.4 The Note, as modified by this agreement, and the other Related Documents are
the legal, valid, and binding obligations of the Borrower and the other parties,
enforceable against the Borrower and other parties in accordance with their
terms, except as may be limited by bankruptcy, insolvency or other laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.
5.5 The Borrower, other than any Borrower who is a natural person, is validly
existing under the laws of the State of its formation or organization. The
Borrower has the requisite power and authority to execute and deliver this
agreement and to perform the obligations described in the Related Documents as
modified herein. The execution and delivery of this agreement and the
performance of the obligations described in the Related Documents as modified
herein have been duly authorized by all requisite action by or on behalf of the
Borrower. This agreement has been duly executed and delivered by or on behalf of
the Borrower.
6. BORROWER COVENANTS. The Borrower covenants with the Bank:
6.1 The Borrower shall execute, deliver, and provide to the Bank such additional
agreements, documents, and instruments as reasonably required by the Bank to
effectuate the intent of this agreement.

 

41



--------------------------------------------------------------------------------



 



6.2 The Borrower fully, finally, and forever releases and discharges the Bank,
its successors, and assigns and their respective directors, officers, employees,
agents, and representatives (each a “Bank Party”) from any and all causes of
action, claims, debts, demands, and liabilities, of whatever kind or nature, in
law or equity, of the Borrower, whether now known or unknown to the Borrower,
(i) in respect of the loan evidenced by the Note and the Related Documents, or
of the actions or omissions of any Bank Party in any manner related to the loan
evidenced by the Note or the Related Documents and (ii) arising from events
occurring prior to the date of this agreement.
6.3 To the extent not prohibited by applicable law, the Borrower shall pay to
the Bank:
6.3.1 All the internal and external costs and expenses incurred (or charged by
internal allocation) by the Bank in connection with this agreement (including,
without limitation, inside and outside attorneys, appraisal, appraisal review,
processing, title, filing, and recording costs, expenses, and fees).
7. EXECUTION AND DELIVERY OF AGREEMENT BY THE BANK. The Bank shall not be bound
by this agreement until (i) the Bank has executed this agreement and (ii) the
Borrower performed all of the obligations of the Borrower under this agreement
to be performed contemporaneously with the execution and delivery of this
agreement.
8. INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER. The
Note, as modified by this agreement, and the other Related Documents contain the
complete understanding and agreement of the Borrower and the Bank in respect of
any Liabilities evidenced by the Note and supersede all prior understandings,
and negotiations. If any one or more of the obligations of the Borrower under
this agreement or the Note, as modified by this Agreement, is invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining obligations of the Borrower shall not in any way be affected or
impaired, and the invalidity, illegality or unenforceability in one jurisdiction
shall not affect the validity, legality or enforceability of the obligations of
the Borrower under this agreement, the Note as modified by this agreement and
the other Related Documents in any other jurisdiction. No provision of the Note,
as modified by this agreement, or any other Related Documents may be changed,
discharged, supplemented, terminated, or waived except in a writing signed by
the party against whom it is being enforced.
9. GOVERNING LAW AND VENUE. This agreement shall be governed by and construed in
accordance with the laws of the State of Arizona (without giving effect to its
laws of conflicts). The Borrower agrees that any legal action or proceeding with
respect to any of its obligations under the Note or this agreement may be
brought by the Bank in any state or federal court located in the State of
Arizona, as the Bank in its sole discretion may elect. By the execution and
delivery of this agreement, the Borrower submits to and accepts, for itself and
in respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of those courts. The Borrower waives any claim that the State of
Arizona is not a convenient forum or the proper venue for any such suit, action
or proceeding. This agreement binds the Borrower and its successors, and
benefits the Bank, its successors and assigns. The Borrower shall not, however,
have the right to assign the Borrower’s rights under this agreement or any
interest therein, without the prior written consent of the Bank.
10. COUNTERPART EXECUTION. This agreement may be executed in multiple
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts, taken together, shall constitute one and the same
agreement.
11. NOT A NOVATION. This agreement is a modification only and not a novation. In
addition to all amounts hereafter due under the Note, as modified by this
agreement, and the other Related Documents, all accrued interest evidenced by
the Note being modified by this agreement and all accrued amounts due and
payable under the Related Documents shall continue to be due and payable until
paid. Except for the modification(s) set forth in this agreement, the Note, the
other Related Documents and all the terms and conditions thereof, shall be and
remain in full force and effect with the changes herein deemed to be
incorporated therein. This agreement is to be considered attached to the Note
and made a part thereof. This agreement shall not release or affect the
liability of any guarantor, surety or endorser of the Note or release any owner
of collateral securing the Note. The validity, priority and enforceability of
the Note shall not be impaired hereby. References to the Related Documents and
to other agreements shall not affect or impair the absolute and unconditional
obligation of the Borrower to pay the principal and interest on the Note when
due. The Bank reserves all rights against all parties to the Note and the other
Related Documents.

 

42



--------------------------------------------------------------------------------



 



12. TIME IS OF THE ESSENCE. Time is of the essence under this agreement and in
the performance of every term, covenant and obligation contained herein.

         
 
      Borrower:
 
       
Address:
  17800 North 85th Street   TASER International, Inc.
 
       
 
  Scottsdale, AZ 85255    

                  By:   /s/ Daniel M Behrendt
         
 
      DANIEL M BEHRENDT   CFO
 
                     
 
      Printed Name   Title
 
                Date Signed: June 28, 2011    

SIGNATURE REQUIRED ON THE FOLLOWING PAGE

 

43



--------------------------------------------------------------------------------



 



BANK’S ACCEPTANCE
The foregoing agreement is hereby agreed to and acknowledged.

                  Bank:    
 
                JPMorgan Chase Bank, N.A.    
 
           
 
  By:                  
 
                     
 
      Printed Name   Title
 
                Date         Signed:                                     
                          

 

44